DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 3,068,442
Kubik et al.
United States Patent 3,681,562
Winzen
United States Patent 5,289,900
Aho, Jr. et al.
United States Patent 10,725,009
Gotz et al.
United States Patent Application Publication 2011/0023444
Veilleux, Jr.
United States Patent Application Publication 2011/0283817
Decker
United States Patent Application Publication 2014/0121994
Jean et al.
International Patent Application Publication 2010/085489
Carothers et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux, Jr. and Jean et al. in view of the teachings from Gotz et al., Winzen, Decker, and Aho, Jr. et al.
Veilleux, Jr. teach what is commonly known in that aircraft have gas turbine engines, and these engines have a lubrication fluid stored in a lubricant tank (reference item 36).  Additionally, Jean et al. teaches that it is known to obtain an oil sample from an aircraft engine and to filter that sample in order to separate small particles from the sample.  See paragraphs 21 and 22.  The filter is then examined in order to analyze the collected particles so that a determination can be made regarding engine component wear.  In order to obtain the sample there must be some "sampling tool" and a port of some type to receive the sample.  
Therefore, Veilleux, Jr. and Jean et al. oil sampling for an aircraft engine where the aircraft engine has a tank and the tank contains lubrication fluid for the engine.  However, Veilleux, Jr. and Jean et al. do not teach:
(a) the specifics of the sampling tool or 
(b) the lubricant tank has at least one port with a self-closing valve.
With regard to (a) Gotz et al. teach a lubricant tank (reference item 13) that holds a lubricant such as oil.  Gotz et al. further teach an oil sampling tool as generally shown at least in figure 4.  The oil sampling tool has an inlet flow line (reference item 12), a return flow line (reference item 13), a filter (reference item 15), and a pump (reference item 5).  The inlet flow line and the return flow line can be separate flow lines or hoses.  See column 9 (lines 30-38).   The filter can be located at the distal end of the sampling tool as shown in figure 4.  Alternatively, the filter can be located within a housing (reference item 17) of the sampling assembly.  See column 
Gotz et al. do not teach that the inlet flow line can releasably engage a self-closing valve and cause the self-closing valve to open.  
Winzen also teaches a sampling tool. The sampling tool has an inlet flow line (reference item 38) and an outlet flow line (reference item 42).  Both the inlet flow line and the outlet flow line have connectors (not numbered).  The sampling tool has an interior space formed by a lower plate (reference item 12), a cover plate (reference item 14), a cover flange (reference item 24), and a glass plate (reference item 22).  In operation the assembly is connected so that a fluid flows through the assembly.  Next, the filter can be examined to determine if there are particles in the fluid.  Furthermore, Decker teach obtaining samples of fluid via a drain (reference item 318) and a port (reference item 322), and the port can have a quick-connect adapter.  In particular, Decker states: 
The port may include an adapter (e.g., a quick-disconnect coupling). In such examples, the fluid removal or drain valve 304 may enable fluid flow therethrough when a hose or flowline is coupled to the adapter.
See paragraph 22.  The hose or flow line would require a similar quick-disconnect coupling to properly attach to the port's quick-disconnect coupling. 
Therefore, with regard to (a) Gotz et al., Winzen, and Decker teach a sampling tool having an inlet for receiving a flow of lubrication fluid from a tank, a filter in fluid communication with et al., Winzen, and Decker further teach an oil sampling tool that can be releasably engaged with a self-closing valve to cause opening of the self-closing valve.
With regard to (b) Aho, Jr. et al. teach a lubricant tank (reference item 26) for an aircraft engine.  The lubricant tank has a port (reference item 110) through which a sample of oil can be obtained.  The port is opened or closed depending on the position of a self-closing valve member, generally shown in figures 6 through 9.  A sample bottle (not numbered, but clearly shown in figure 8) releasably engages the self-closing valve to cause opening of port to allow a sample of oil to flow from the port.  See column 3 (lines 44-68) through column 4 (lines 1-21).  
Therefore, with regard to (b), Aho, Jr. et al. teach a tank of the aircraft engine containing lubrication fluid for the engine and where the tank includes a port and a self-closing valve configurable between a closed configuration where a flow of lubrication fluid through the port is prevented and an open configuration where the flow of lubrication fluid through the port is permitted.
Finally, Carothers et al. teach that it is known to provide a pump (reference item 10) coupled to a flow meter (reference item 18).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Veilleux, Jr. and Jean et al. with the teachings of Gotz et al., Winzen, Decker, and Carothers et al. in order to provide a sampling tool with a pump, flow meter, and a filter for the predicable benefit of being able to analyze the oil as well as capturing a particulate sample so that both the lubricant's health and component health can be determined.  The flow meter can be used to ensure a proper flow of et al. with the teachings of Aho, Jr. et al. in order to provide a self-closing valve on the lubricant tank so that a sampling tool can be releasably attached when it is desired to obtain a sample of the lubricant for analysis.   
	With regard to claim 2 and as discussed above the port is a sampling port and the sampling tool as taught by Gotz et al. has a return flow line to allow sample fluid to be returned to the lubricant tank.  It is also known from Winzen and Decker to have a sampling assembly with inlet flow line and return flow lines with connectors.   Therefore, it would have been obvious to one of ordinary skill to provide the lubricant tank with a return port that can couple to the oil sampling tool's return flow line so that the sample can flow back into the lubricant tank.
	With regard to claim 3 as discussed above the self-closing valve is a self-closing valve.  It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to provide the tank with a second self-closing valve associated with the return port so that the return flow line can be securely coupled to the lubricant tank in the same manner as the inlet flow line.  
	With regard to claim 4 the pump is operatively disposed between the inlet and the outlet. 
With regard to claim 6 the pump is disposed downstream of the filter. 
With regard to claim 7 the oil sampling tool includes a connector defining the inlet and the connector is configured to engage with the self-closing valve to cause opening of the self-closing valve. 
et al. 
	With regard to claim 9 the applicant's specification states in their specification:
In some embodiments, sampling tool 36 may be devoid of any reservoir for collecting a sample of lubrication fluid 27. Accordingly, most or substantially all of lubrication fluid 27 that is drawn into inlet 38 may be returned to tank 24 via outlet 46.

    PNG
    media_image1.png
    411
    587
    media_image1.png
    Greyscale
Also, as clearly seen in the applicant's figures 4 and 5 there is both an upper space above the filter (reference item 42)/glass frit (reference item 56) and a lower space below the filter.  Both spaces can inherently collect a sample.  Therefore, the phrase "reservoir for collecting a sample" is interpreted to mean a completely distinct space where a fluid sample can be collected that is separate from a normal flow channel spaces.  In this regard Gotz et al. teach a normal channel where oil enters the sample tube, passes through a filter, passes through a measuring chamber, and the exits via a return flow line.  The measuring chamber in Gotz et al. is not a "reservoir for collecting a sample" as required by the claim.  
Allowable Subject Matter
Claims 10-13 and 15-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art clearly teach or otherwise suggest the sampling tool and self-closing valves as discussed above.  While not claimed, sampling tubes that extend into a vessel are known from United States Patent 5,237,878 to Hackenberg.  The prior 
Response to Arguments
The applicant’s arguments with respect to claims 1-4 and 6-9 have been considered but are moot.  The limitations of presently-cancelled claim 5 were incorporated into claim 1.  However, claim 5 was inadvertently omitted from previous action.  As discussed above the use of a flow meter with a pump is known from at least Carothers et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856